DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7, 16, and 555.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘UV modules’ in claims 1-10 and ‘inductive component’ in claims 7-9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inductive component” in claims 7-9 is used by the claim to mean “an occupancy sensor and associated circuitry,” while the accepted meaning is “a component with high inductance.” The term is indefinite because the specification does not clearly redefine the term.  Evidence that the claims are using the term to mean a sensor include paragraphs 62-64 of the specification, which state in part ‘an inductive component … to sense human bodies.  Wherein, inductive component can comprise microwave sensors and/or IR sensors.’
Claims 7-9 further disclose the inductive component is ‘provided on one side of support plate back on to reflex lamp housing’.  It is unclear what this means as the phrase does comport with standard English.  Based on illustrations, it will be assumed that applicant intends to claim the inductive component is provided on one side of a support plate, and the reflex lamp housing is provided on the opposite side of the support plate.
Claim 8 furthermore discloses ‘one side of the support plate against on to the reflex lamp housing’.  Again, this phrase does not comport with standard English and its meaning is unclear.  Based on the illustrations it will be assumed that applicant intends to claim the side facing away from the reflex housing.
Claim 9 recites the limitation "the lamp housing" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim 
Claim Rejections – Improper Markush Grouping
Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of wherein the periphery of the reflex lamp housing is provided with three the containing grooves; and/or, the reflex lamp housing is made of aluminum alloy; and/or, the protective lantern ring is made of aluminum alloy. and/or, the reflex lamp housing is of a sleeve structure; and/or, the protective lantern ring is of a 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2027/0340760 (Starkweather et al.).
Regarding claim 1, Starkweather et al. disclose a UV light comprising: a base (fig. 4A-E & 5, element 310); a reflex lamp housing provided on the base, a periphery of the reflex lamp housing provided with several containing grooves, the inner wall of each of the containing grooves provided as a reflective panel (fig. 4A-E & 5, element 320a-d 
Regarding claim 10, Starkweather et al. discloses a sterilization system comprising a remote control connecting with base of the UV light connecting for communication and the UV light of claim 1 (‘In various embodiments, the control panel 350 may be include an automated user interface, comprising on-board or remote control or access to the disinfection system 300,’ P 82).
Claim(s) 1 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0060505 (Jaworski et al.).
Regarding claim 1, Jaworski et al. discloses a UV light comprising: a base (multiple figures, element 34); a reflex lamp housing provided on the base, a periphery of the reflex lamp housing provided with several containing grooves, the inner wall of each of the containing grooves provided as a reflective panel (multiple figures, elements 63 and 65); and several UV modules provided in several the containing grooves and connecting to base electrically (multiple figures, element 51).
Regarding claim 5, Jaworski et al. discloses the UV light as claimed in claim 1, wherein the UV light further comprises a support plate provided on one end of reflex lamp housing away from the base and provided with locating hole corresponding to each of the containing grooves (multiple figures, element 32, with locating holes shown in figure 7); and one end of each of the UV module away from the base goes through the locating hole (see figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather et al. as applied to claim 1 above.
Regarding claim 7, Starkweather et al. discloses the UV light as claimed in claim 1, wherein the UV light also comprises an inductive component connecting to the base via a lead (‘The control 350 may be configured to electrically communicate with one or more sensors on or within the base 310 and/or first or second stacks of reflective units 320, 321.’ P 73).
Starkweather does not disclose providing the inductive component on one side of support plate back on to reflex lamp housing.  However, such a support plate exists (unlabeled top of unit) and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to provide the sensor there so that it did not interfere with the UV light.
Regarding claim 8, Starkweather et al. discloses the UV light as claimed in claim 7, wherein one side of the support plate against on to the reflex lamp housing is provided with through-hole (fig. 4A, 4C, and 5, unlabeled top with through-hole for center shaft 312); the reflex lamp housing is provided with avoiding holes connecting the through-hole (fig. 4B and 4D, central space in which shaft 312 runs); the inductive 
Starkweather does not disclose a mounting groove in the support plate with the inductive component provided in the mounting groove, or passing the lead through the avoiding hole and the through-hole.  However, using mounting grooves for attachment is well known in the art, as is passing electrical leads through central shafts.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Starkweather et al. to include a mounting groove to provide a method of attachment for the inductive component, and further obvious to pass the lead through the avoiding and through holes to reach the component.
Regarding claim 9, Starkweather discloses the UV light as claimed in claim 7, wherein the base comprises: the lamp housing (fig. 4A, 4C, 4E, and fig. 5, element 310); the reflex lamp housing connects to the lamp housing (fig. 4A, 4C, 4E, and fig. 5, element 310 connects to element 320), each of the UV modules connects to the base electrically (‘In various embodiments, the control panel 350 may include a power button with “on” and “off” settings to assist in preventing unauthorized use by cutting power to the disinfection system 300 unless the power switch is in the “on” position.’).
Starkweather does not disclose the lamp housing is provided with installation cavity and several offsetting holes connecting the installation cavity; and circuit component provided in the installation cavity and is provided with connection end corresponding to each of the offsetting holes; each of the containing grooves is provided corresponding to each of the offsetting hole, each of the UV modules passes through each of the offsetting holes.  However, forming holes and cavities in a housing is known .
Claims 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaworski et al. as applied to claims 1 & 5 above.
Regarding claim 3, Jaworski et al. disclose the claimed invention except for at least one protective lantern ring provided around the reflex lamp housing and provided at intervals with the base to form a light access area.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to add protective rings at intervals to increase the positional stability of the UV modules.
Regarding claim 4, Jaworski et al. disclose the claimed invention except for wherein the periphery of the reflex lamp housing is provided with three the containing grooves; and/or, the reflex lamp housing is made of aluminum alloy; and/or, the protective lantern ring is made of aluminum alloy. and/or, the reflex lamp housing is of a sleeve structure; and/or, the protective lantern ring is of a sleeve structure.  However, aluminum alloy is a well known substance, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use aluminum alloy because it has a high UV reflectivity.
Regarding claim 6, Jaworski et al. disclose the claimed invention except for several elastic washers provided on the locating holes, where the elastic washers are clamped between the UV module and the inner wall of the locating hole.  However, elastic washers are well known, and it would have been obvious to a person having .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather et al. or Jaworski et al. as applied to claim 1 above and further in view of US 2006/0171149 (Yuen).
Regarding claim 2, Starkweather et al. and Jaworski et al. disclose the claimed invention except they is silent as to whether the containing groove is in a chambered shape.  However, Yuen et al. disclose a light with a cambered reflecting surface (‘The cambered reflecting mirror is arranged at one side of the illuminant.’ abstract).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Starkweather et al. or Jaworski et al. to use a cambered reflecting surface as in Yuen to increase the uniformity of the reflected light, as disclosed in Yuen et al. (‘The cambered reflecting mirror is arranged at one side of the illuminant for uniformly reflecting light from the illuminant to form an illuminating sphere.’ P 7).
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0330828 (Lan et al.), assigned to the same applicant and sharing inventors, discloses many of the same features and is flagged as potential source of double patenting rejections should amendments to the claims of either application warrant it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881